DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 13, 14, 16, 17, and 21-36 are currently pending. Claims 13, 14, 16, and 17 have been amended. Claims 21-36 have been added. Claim 13 has been amended to overcome the objection and claim 13 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 18 July 2022.
Claim Objections
Claims 24, 30, and 34 are objected to because of the following informalities:
“feedback back” in line 2 of claim 24 should read “feedback”
“feedback back” in line 2 of claim 30 should read “feedback”
“feedback back” in line 2 of claim 34 should read “feedback”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 (US Pub No. 2016/0067584 – previously cited) in view of Pease et al. ‘617 (US Pub No. 2013/0041617).
Regarding claim 13, Giedwoyn et al. ‘584 teaches an insole system (Fig. 3), comprising:
a cushion layer configured to contact a human foot within an article of footwear (Fig. 3 foot contacting member 133 and [0060]; Compressible sole member 138 and [0066]);
a sensing layer coupled to the cushion layer (Fig. 3 pressure sensor assembly 13 and [0063]), the sensing layer comprising a force sensor configured to measure a force and/or pressure applied to the sensing layer (Fig. 3 sensors 16 and [0064]; “Each sensor is configured for detecting a pressure exerted by a user’s foot on the sensor 16.”); and
a communications interface (Fig. 3 port 14 and [0064]) configured to couple the sensing layer with a host controller (Fig. 3 module 22 and [0064]).
Giedwoyn et al. ‘584 teaches that the sensing layer may comprise a force sensor or a strain sensor ([0075]; “The sensors 16 may utilize a different configuration that does not include…similar contacts…and/or may not function as a resistive sensor 16. Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor, among other examples.”
Giedwoyn et al. ‘584 does not teach the sensing layer comprising a force sensor and a strain sensor configured to measure bending and/or flexing of the sensing layer sensor.
Pease et al. ‘617 teaches that various sensor may be utilized to measure one or more data conditions during athletic activity. Example sensors include, but are not limited to,…pressure sensors (e.g., pressure transducers), force sensors (e.g., load cells, force transducers, or stress/strain sensors)…Examples of pressure/force sensors include, but are not limited to, resistive, capacitive, impedance based, and/or piezoelectric sensors. The sensors may measure data conditions at a localized position or be strips or pads adapted to measure data conditions (e.g., pressure and/or force) over an extended area ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the force and pressure sensor arrangement of Pease et al. ‘617 for the force sensor arrangement of Giedwoyn et al. ‘584 as Pease et al. ‘617 teaches that this will aid in measuring more than one condition during athletic activity.
Regarding claim 14, Giedwoyn et al. ‘584 teaches wherein at least one of the force sensor and the strain sensor are at least partially embedded in the cushion layer (Fig. 3 shows that sensor assembly 13 are imbedded in compressible sole member 138.).
Regarding claim 24, Giedwoyn et al. ‘584 teaches a haptic feedback device configured to generate haptic feedback back based on data generated by one of the force sensor and the strain sensor ([0121]).
Regarding claim 25, Giedwoyn et al. ‘584, as modified by Pease et al. ‘617, teaches an insole system comprising the recited features.
Regarding claim 26, Giedwoyn et al. ‘584 teaches one or more processors configured to perform operations comprising:
compute force sensing data parameters based on data from the force sensor ([0055]-[0056]);
determine an output function based on the force sensing data parameters ([0137]; “generates an indication of the deviation of the user”); and
send the output function for display in a graphical user interface ([0011], [0137]).
Regarding claim 30, Giedwoyn et al. ‘584 teaches a haptic feedback device configured to generate haptic feedback back based on data generated by one of the force sensor and the strain sensor ([0121]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Yanev et al. ‘074 (US Pub No. 2012/0150074 – previously cited).
Regarding claim 16, Giedwoyn et al. ‘584 teaches one or more processors configured to perform operations comprising:
detect a force on the sensing layer by force sensor ([0064]; “Each sensor 16 is configured for detecting a pressure exerted by a user's foot on the sensor 16.”); and
measure at least one of a magnitude and a direction of the detected force (One of ordinary skill in the art would understand that the measured force from a force sensor is a magnitude.).
Giedwoyn et al. ‘584 teaches all of the elements of the current invention as mentioned above except for compute force sensing data parameters based on the measuring; determine an output function based on the force sensing data parameters; and send the output function for display in a graphical user interface.
Yanev et al. ‘074 teaches some exercise parameters may be determined based on the first output signal generated by force sensor 112 of force sensing node 102 ([0070]), which is interpreted at computing force sensing data parameters based on them measuring. Control of hub display apparatus 138 may include directing the hub display apparatus 138 to present information related to one or more exercise parameters, force exerted on the force sensing node 102, physical activity, and/or other information ([0071]), interpreted as determining an output function based on the force sensing data parameters and sending the output function for display in a graphical user interface. The displayed information is interpreted as the determined output function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 in view of Pease et al. ‘617 to include computing force sensing data parameters based on the measuring; determining an output function based on the force sensing data parameters; and sending the output function for display in a graphical user interface as Yanev et al. ‘074 teaches this will aid in displaying information relating to physical activity of the user ([0001]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Yanev et al. ‘074, as applied to claim 16, further in view of Sarrafzadeh et al. ‘501 (US Pub No. 2012/0323501 – previously cited).
Regarding claim 17, Giedwoyn et al. ‘584 teaches an environmental sensor configured to generate environmental data ([0109]; “…additional sensors (not shown) may be provided to sense or provide data or information relating to a wide variety of different types of parameters, such as…temperature,…humidity...”).
Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Yanev et al. ‘074, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for wherein the one or more processors configured to perform operations comprising: obtain the environmental data from the environmental sensor; and adjust an output of the force sensor and the strain sensor based on the environmental data.
Sarrafzadeh et al. ‘501 teaches a sensor array output in apparel, such as shoe insoles ([0033]), can be interfered by various factors, such as uncertainties from the environment, which can create challenges in analyzing the output ([0053]). Hotspots or high pressure regions of a pressure map, such as caused by fabric wrinkles or uneven underlying environment of a sensor array, can be mitigated or removed through averaging across neighbors ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Yanev et al. ‘074, as applied to claim 16, to include identifying environmental data from the additional sensor; and adjusting the output function based on the environmental data as Sarrafzadeh et al. ‘501 teaches this will aid in removing any interference or noise from the measurements of the sensor array caused by environmental factors.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Takai et al. ‘859 (US Pub No. 2005/0233859).
Regarding claim 21, Giedwoyn et al. ‘584 teaches one or more processor (Fig. 5 processing system 202 and [0108]).
Giedwoyn et al. ‘584 in view of Pease et al. ‘617 teaches all of the elements of the current invention as mentioned above except for the one or more processors configured to perform operations comprising determining foot flexing characteristics of the human foot using data from the strain sensor.
Takai et al. ‘859 teaches a walking sensor 2 that is a strain gauge. The strain gauge converts a bending force into an electrical signal which is processed in a processor to output a command ([0025]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 in view of Pease et al. ‘617 to include performing operations comprising determining foot flexing characteristics of the human foot using data from the strain sensor as this will aid in determining if the walking pattern is ordinary (Fig. 6 S13 and [0036]).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Bose et al. ‘078 (US Pub No. 2016/0322078, CON Application No. 14/549,422 filed on 20 Nov 2014).
Regarding claims 22 and 28, Giedwoyn et al. ‘584 teaches wherein the sensing layer includes a plurality of force sensors ([0075]).
Giedwoyn et al. ‘584 in view of Pease et al. ‘617 teaches all of the elements of the current invention as mentioned above except for wherein the host controller is configured to scan a first set of the plurality of force sensors at a first rate and a second set of the plurality of force sensors at a second rate, wherein the first rate is different than the second rate.
Bose et al. ‘078 teaches some sensors output data that is not accurate under high samplings rates and greater forces. Hence, by lowering the sampling rate at the greater forces, accuracy is maintained ([0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host controller of Giedwoyn et al. ‘584 in view of Pease et al. ‘617 to include scanning a first set of the plurality of force sensors at a first rate and a second set of the plurality of force sensors at a second rate, wherein the first rate is different than the second rate as Bose et al. ‘078 teaches that this will aid in maintaining accuracy.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Bose et al. ‘078 further in view of Mault ‘728 (US Pub No. 2002/0173728).
Regarding claims 23 and 29, Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Bose et al. ‘078 teaches all of the elements of the current invention as mentioned above except for wherein a rate at which the host controller scans the plurality of force sensors is based on locations of the plurality of force sensors in the sensing layer.
Mault ‘728 teaches that some biosignals are measured more frequently than other biosignals to have more accurate readings ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rate at which the host controller scans of Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Bose et al. ‘078 to include the plurality of force sensors is based on locations of the plurality of force sensors in the sensing layer s Mault ‘728 teaches that this will aid in having more accurate readings.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Pease et al. ‘617 further in view of Sarrafzadeh et al. ‘501.
Regarding claim 27, Giedwoyn et al. ‘584 teaches an environmental sensor configured to generate environmental data ([0109]; “…additional sensors (not shown) may be provided to sense or provide data or information relating to a wide variety of different types of parameters, such as…temperature,…humidity...”).
Giedwoyn et al. ‘584 in view of Pease et al. ‘617 teaches all of the elements of the current invention as mentioned above except for wherein the one or more processors configured to perform operations comprising: obtain the environmental data from the environmental sensor; and adjust an output of the force sensor and the strain sensor based on the environmental data.
Sarrafzadeh et al. ‘501 teaches a sensor array output in apparel, such as shoe insoles ([0033]), can be interfered by various factors, such as uncertainties from the environment, which can create challenges in analyzing the output ([0053]). Hotspots or high pressure regions of a pressure map, such as caused by fabric wrinkles or uneven underlying environment of a sensor array, can be mitigated or removed through averaging across neighbors ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more processors of Giedwoyn et al. ‘584 in view of Pease et al. ‘617, as applied to claim 16, to include identifying environmental data from the additional sensor; and adjusting the output function based on the environmental data as Sarrafzadeh et al. ‘501 teaches this will aid in removing any interference or noise from the measurements of the sensor array caused by environmental factors.
Claims 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501.
Regarding claim 31, Giedwoyn et al. ‘584 teaches an insole system (Fig. 3), comprising:
a cushion layer configured to contact a human foot within an article of footwear (Fig. 3 foot contacting member 133 and [0060]; Compressible sole member 138 and [0066]);
a sensor array coupled to the cushion layer (Fig. 3 pressure sensor assembly 13 and [0063]), the sensing layer including:
an environmental sensor configured to measure a force applied to the sensor array ([0109]; temperature sensor); and
a force sensor configured to measure a force applied to the sensor array (Fig. 3 sensors 16 and [0064]; “Each sensor is configured for detecting a pressure exerted by a user’s foot on the sensor 16.”); and
a controller communicatively coupled to the sensor array (Fig. 5 processing system 202 and [0108]).
Giedwoyn et al. ‘584 teaches all of the elements of the current invention as mentioned above except for the controller configured to adjust the measured force based on the temperature measured by the environmental sensor.
Sarrafzadeh et al. ‘501 teaches a sensor array output in apparel, such as shoe insoles ([0033]), can be interfered by various factors, such as uncertainties from the environment, which can create challenges in analyzing the output ([0053]). Hotspots or high pressure regions of a pressure map, such as caused by fabric wrinkles or uneven underlying environment of a sensor array, can be mitigated or removed through averaging across neighbors ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Giedwoyn et al. ‘584 to include adjusting the measured force based on the temperature measured by the environmental sensor as Sarrafzadeh et al. ‘501 teaches this will aid in removing any interference or noise from the measurements of the sensor array caused by environmental factors.
Regarding claim 34, Giedwoyn et al. ‘584 teaches a haptic feedback device configured to generate haptic feedback back based on data generated by one of the force sensor and the strain sensor ([0121]).
Regarding claim 36, Giedwoyn et al. ‘584 teaches wherein the controller is configured to:
determine an output function based on the adjusted measured force ([0137]; “generates an indication of the deviation of the user”); and
send the output function for display in a graphical user interface ([0011], [0137]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 further in view of Pease et al. ‘617 further in view of Bose et al. ‘078.
Regarding claims 22 and 28, Giedwoyn et al. ‘584 teaches wherein the sensing layer includes a plurality of force sensors ([0075]).
Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured to scan a first set of the plurality of force sensors at a first rate and a second set of the plurality of force sensors at a second rate, wherein the first rate is different than the second rate.
Bose et al. ‘078 teaches some sensors output data that is not accurate under high samplings rates and greater forces. Hence, by lowering the sampling rate at the greater forces, accuracy is maintained ([0223]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 to include scanning a first set of the plurality of force sensors at a first rate and a second set of the plurality of force sensors at a second rate, wherein the first rate is different than the second rate as Bose et al. ‘078 teaches that this will aid in maintaining accuracy.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 further in view of Bose et al. ‘078 further in view of Mault ‘728.
Regarding claim 23, Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ’501 further in view of Bose et al. ‘078 teaches all of the elements of the current invention as mentioned above except for wherein a rate at which the host controller scans the plurality of force sensors is based on locations of the plurality of force sensors in the sensing layer.
Mault ‘728 teaches that some biosignals are measured more frequently than other biosignals to have more accurate readings ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rate at which the host controller scans of Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 further in view of Bose et al. ‘078 to include the plurality of force sensors is based on locations of the plurality of force sensors in the sensing layer s Mault ‘728 teaches that this will aid in having more accurate readings.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 further in view of Pease et al. ‘617.
Regarding claim 35, Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the sensor array further includes a strain sensor configured to measure bending of the sensory array, wherein the controller is further configured to adjusted the measured bending based on the temperature measured by the environmental sensor.
Giedwoyn et al. ‘584 teaches that the sensing layer may comprise a force sensor or a strain sensor ([0075]; “The sensors 16 may utilize a different configuration that does not include…similar contacts…and/or may not function as a resistive sensor 16. Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor, among other examples.”
Giedwoyn et al. ‘584 does not teach the sensing layer comprising a force sensor and a strain sensor configured to measure bending and/or flexing of the sensing layer sensor.
Pease et al. ‘617 teaches that various sensor may be utilized to measure one or more data conditions during athletic activity. Example sensors include, but are not limited to,…pressure sensors (e.g., pressure transducers), force sensors (e.g., load cells, force transducers, or stress/strain sensors)…Examples of pressure/force sensors include, but are not limited to, resistive, capacitive, impedance based, and/or piezoelectric sensors. The sensors may measure data conditions at a localized position or be strips or pads adapted to measure data conditions (e.g., pressure and/or force) over an extended area ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the force and pressure sensor arrangement of Pease et al. ‘617 for the force sensor arrangement of Giedwoyn et al. ‘584 as Pease et al. ‘617 teaches that this will aid in measuring more than one condition during athletic activity.
Sarrafzadeh et al. ‘501 teaches a sensor array output in apparel, such as shoe insoles ([0033]), can be interfered by various factors, such as uncertainties from the environment, which can create challenges in analyzing the output ([0053]). Hotspots or high pressure regions of a pressure map, such as caused by fabric wrinkles or uneven underlying environment of a sensor array, can be mitigated or removed through averaging across neighbors ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Giedwoyn et al. ‘584 in view of Sarrafzadeh et al. ‘501 to include adjusting the measured bending based on the temperature measured by the environmental sensor as Sarrafzadeh et al. ‘501 teaches this will aid in removing any interference or noise from the measurements of the sensor array caused by environmental factors.

Response to Arguments
Applicant argues that Giedwoyn et al. ‘584 does not teach the newly amended claims. Examiner respectfully agrees and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Pease et al. ‘617 teaches such limitations. As such, claim 13 is now rejected under 35 U.S.C. 103 over Giedwoyn et al. ‘584 in view of Pease et al. ‘617.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791